Citation Nr: 0932093	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-14 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision the RO continued the 
denial of service connection for osteoarthritic changes of 
the lumbar spine, previously diagnosed as lumbosacral strain.  
In a Board remand dated in October 2007, the Board 
recharacterized the issue on appeal as whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a lumbar spine 
disability.  The Board then remanded the matter in 
fulfillment of due process requirements.  In December 2008, 
the matter was once again before the Board at which time the 
Board reopened the claim of entitlement to service connection 
for a lumbar spine disability and remanded the underlying 
issue of entitlement to service connection for additional 
development.  The matter is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In April 2009, the Veteran informed VA in writing that he had 
requested a "personal hearing" and had not yet heard of 
anything in regard to this request.  In July 2009, the Board 
issued the Veteran a letter requesting that he clarify what 
type of hearing he wanted.  Later in July 2009, the Veteran 
informed the Board in writing that he wanted to appear at a 
Board hearing at the local RO.  Accordingly, the Veteran 
should be afforded a Travel Board hearing pursuant to his 
request for such a hearing.  See 38 U.S.C.A. § 7107 (West 
2002).

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing 
at the RO.  The Veteran and his 
representative should be properly notified 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the Veteran withdraws his 
hearing request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

